99 F.3d 402
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Irving CHRISTIAN, Plaintiff-Appellant,v.Nasir SASOUNESS and Hashmat Management Corp., Defendants-Appellees.
No. 95-7524.
United States Court of Appeals,
Second Circuit.
Dec. 27, 1995.

Appearing for Appellant:  Irving Christian, pro se, New York, New York
Appearing for Appellees:  Nasir Sasouness, pro se, Englewood Cliffs, New Jersey
S.D.N.Y.
AFFIRMED.
Before LUMBARD, WINTER and WALKER, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


3
Irving Christian appeals pro se from Chief Judge Griesa's dismissal of his complaint for lack of subject matter jurisdiction.  The complaint does not adequately allege that both defendants have citizenship diverse from Christian.  Other papers filed by Christian suggest that he is a citizen of New York and that Sasouness is a citizen of New Jersey.  However, there is no indication in the record that Hashmat Management Corp. is a foreign corporation.  Christian has provided us with information that Hashmat does not have a New York real estate broker's license, but that has nothing to do with its state of incorporation.


4
We therefore affirm for substantially the reasons stated by the district court.